              Case 1:19-cr-00022-JPJ-PMS Document 45 Filed 10/28/19 Page 1 of 6 Pageid#: 168
     A02458       (Rev.09/19-VAW Adtlitions05/17)JudgmentilaCrilni
                                                                 nalCase
     ;            Sheet1
     :

     (                                               TED STATES DISTRICT C0                                    T
                                                         W estern D istrictofV irginia
'


              UNITED STATES0F AM ERICA                                          JUDGM ENT IN A CRIM INAL CASE
                         v'                                                     CaseN um ber: DVAW I19C11000022-001
     è               wAQARUL-HASSAN                                             CaseNtlmber:
     !
     !                                                                          U SM N um ber: 34886-058
     i
                                                                                Randy Cargill,AFPD
     t                                                                          DetendantsAttorney
    THE
     2
        DEFENDANT'
                 .
    X pleadedguiltytocountts) One(1)andTwo(2)oftheStlpersedingInfonnation                         -.                          .


    I
    Z pleadednolocontenderetocountts)
         which wasaccepted by the court.
    Z wasfoundguiltyoncountts)
         aftera plea ofnotguilty,

    Thedefendantisadjudicatedguiltyoftheseoffenses:
     1
     T itle & Section                Nature ofOffense                                                          O ffenseEnded         Count
     1
18U SC Scction 1001 M aking aM aterially False,Fictitiousand FraudtllentStatem ent                                 5/20/15
  l
18U SC Section 1001 M akingaM ateriallyFalse,FictitiousandFraudtllentStatem ent                                    10/16/15            2s

     i


             Thedefendantissentencedasprovidedinpages2throtlgh                         6         ofthisjudgment.Thesentenceisimposedpursuantto
    theSentencingReform Actof1984.
    I
    --IThedefendanthasbeenfotlndnotgtliltyoncountts)
      2
    I
    VICcuntts)        land2ofthelndictment         U1is                    I
                                                                           X aredismissedonthemotionoftheUnitedStates.
              ItisorderedthatthedefendjntmustnotifytheUnitedStatesattorpeyforthisdiltrlctwithin30da1
                                                                                                   yIsofjtnychangeofname,residepce
    orm ailingaddressuntlla1lfines,restltution,costs,andspecialassessmeptslmposedbythlsJudgm çntarefu ypald.Iforderedtopayrestitutlon,
    the defendantm ustnotify the courtand United Statesattorney ofmaterlalchangesin econolnlc clrcumstances.

                                                                                October28,2019
                                                                                DateofImpositionofJudgment


                                                                                Signatur fJudge



                                                                                JamesP.Jones,United StatesD istrictJudge
                                                                                NameandTitleofJudge

                                                                                           l(y         /
                                                                                Date
             Case 1:19-cr-00022-JPJ-PMS Document 45 Filed 10/28/19 Page 2 of 6 Pageid#: 169

               (Rev.09/19-VAW Addi
                                 tions05/17)JudgmentiI
                                                     1aCriminalCase
               Sheet4- probation
    .                                                                                               Judglnent-làage   2   of-       6
    IDEFENDANT:                    W AQAR UL-HASSAN
    'CASE NUM BER:DvAW 1l9CR000022-001
                                                              PR OB A TIO N
    :Youareherebysentenced to probationforatel-
                                              m of:
    ;
    :Five(5)years.Thistenzlconsistsof5yearsoneachofCountslsand2s,allsuchtennstonlnconcurrently.




'

    !
    ;
    l
                                                   M AND ATORY CONDITION S
    1
    '
     1. You m ustnotcom mitanotherfederal,state orlocalcrim e.
    '7  You m tlstnotunlawfully possessa controlled substance.
    :3. Youm ustrefrainfrom any unlawfuluseofacontrolledsubstance.Youm tlstsubm ittoonedrugtestwithin l5daysofreleasefrom
        imprisonm ontand atleasttwo periodic drug teststhereafter,asdeterm ined by tl4e coul'
                                                                                            t.
    :             I
                  -
                  xl Theabovedrugtestingcondition issuspended,basedonthecotlrt'sdeterminationthatyotlposealow riskoffuture
    :                substanceabuse.(checkûapplicable)
            I
            -
            xl YoumustcooperateinthecollectionofDNA asdirectedby theprobationofficer.(check(
                                                                                           fapplicable)
            I
            --I YoumustcomplywiththerequirementsoftheSexOffenderRegistration andNotificationAct(34U.S.C.j20901,etseq.)
                asdirected by theprobation oflicer,theBureau ofPrisons,orany statesex offenderregistration agency inw hich you reside,
                work,are a student,orw ere convicted ofa qualifying offense.(checkI
                                                                                  fapplicable)
    '
     6. F-I Youmustparticipateinanapprovedprogram fordolnesticviolence.(check(fapplicable)
    .
    ,7. I--I Youmtlstnzakerestitutioninaccordancewith 1sU.S.C.jj2248,2259,2264,2327,3663,3663A,and3664.(clleck(/-cw/p/fcc:/ezl
    '8. You mustpaytheassessmentimposed inaccordancewith 12U.S.C.j3013.
    '
    '9.  IfthisjudgmentimposesaGne,youmustpayinaccordancewitbtlleScheduleofPaymentssheetofthisjudament.
     1o. Youmustnotifythecourtofanymaterialchangeinyoureconomiccircumstancesthatlnightaffectyourabiltyto payrestitution,
            fines,orspecialassesslnents.

        You mustcomply with the standard conditionsthathave been adopted by thiscourtaswellaswith any othercondi
                                                                                                               tionson the attached
        Page.
     l
     r      Case 1:19-cr-00022-JPJ-PMS Document 45 Filed 10/28/19 Page 3 of 6 Pageid#: 170
Af)2458 (Rev,09/19-VAW Additi
                            ons05/17)JudgmentinaCriminalCase
     ;         ShectzlA- probation
     !                                                                                                 jutjgmunt-jnage   g     ot-       6
    bEFENDANT:                       WAQARUL-HASSAN
    CASE NUM BER:DvAW 119CR0O0022-001
     :
     :                                 STAN DARD COND ITION S OF SUPER VISION
     :

     l
Akpartofyourprobation,yotlmustcomplywith thefollowing standardconditionsofsupervision.Theseconditionsareimposedbecatlse
they establlsh the basic expectationsforyourbehaviorwhile on stlpervision and identify them inimum toolsneeded by probation ofticers
to'keep inform ed, repol'
                        tto thecotll'
                                    tabout,and bring abotltim provementsin yourcondtlctand condition.

         You mustrepol  '
                        ttotlleprobation oftlceinthefederaluiu
         you w ere sentenced,unlessthe probation officerinstr-
                                                               dicialdistrictwh
                                                              ctsyotlto repol
                                                                                ereyouareauthorized to residcwithin72hoursofthetime
                                                                             -tto a differentprobation office orwithin a differenttime fram e.
         Afterinitially repol
                            -ting to theprobation office,you willreceive instructionsfrom the courtortheprobation officerabouthow and
         whenyou1ntIstrepol'   ttotlleprobation ofticer,andyoum ustreporttotheprobation officerasinstructed.
         Youmustnotknowinglyleavethefederaljtldicialdistrictwhereyouareauthorizedtoresidewithouttirstgetting permissionfrom the
         courtortheprobation officer.
         You mustansw ertruthfully theqtlestionsasked by yourprobation officer.
         You nzustliveataplaceapproved bytheprobationofficer.lfyouplantochangewhereyou Iiveoranything aboutyotlrliving
         arrangements(suchasthepeopleyoulivewith),you141!.1stnotlfytheprobationofficeratleastl0daysbeforethechange.Jfnotifying
         theprobationofficerinadvanceisnotpossibledueto unanticipatedcircum stances,youmtlstnotifytheprobationofficerw ithin72
         hoursofbecolning aw areofachangeorexpectedchange.
         Youmustallow theprobationofficertovisityouatanytim eatyourhomeorelsewhere,andyoumtlstperm ittheprobationofficerto
         takeany item sprohibited by the conditions ofyoursupervision thathe orsheobserves il1plain view.
         Youmustworkftllltime(atleast30hoursperweek)atalawt        kltypeofemployluent,unlesstheprobationofticerexcusesyoufrom
         doingso.lfyou do nothavefull-timeemploymentyoulntlsttl'    ytotsndfull-timeemploylnent,unlesstheprobationoftscerexcuses
         youfrom dolngso.lfyotlplantochangewhereyouworkoranythingaboutyourwork(suchasyourpositionoryourjob
         responsibilities),youmtlstnotifytheprobationofficeratleast10daysbeforethechange.Ifnotifyingtheprobationofticeratleast10
    daysin advance isnotpossibledueto tlnanticipated circum stances,you mustnotify theprobation officerwithin 72 hours of
    becom ing aware ofa clzangeorexpected change.
8.. You mustnotcomm unicate orinteractw ith someone you know isengaged in criminalactivity. Ifyou know someone hasbeen
    convicted ofa felony,you m ustnotknow ingly com municate orinteractwiththatperson w ithoutfirstgetting the perm ission ofthe
    probation officer.
9. Ifyou arearrestedorquestionedbyalaw enforcementofficer,yop mustnotifz theplpbationofficerwithin 72 hpurs.
    IO. Youmustnotown,possess,orhaveaccesstoaGrearm,ammunitlon,destructlvedevlce,ordangerousweapon(1.e.,anythingthatwas
        designed,orwasmodifiedfor,thespecificpurposeofcausingbodilyinjuryordeathtoanotherpersonsuchasnunchakusortasers).
    i1'. You m ustnotactormake any agreem entw ith a law enforcem entagency to actasa confidentialhuman sourceorinformantw ithout
         firstgettingtheperm issionofthecoul'
                                            t.
         lftheprobationofficerdeterl
                                   ninesthatyou posearisktoanotherperson(includingan organization),tlzeprobationofficermay
         require youto notify the person aboutthe risk and you mustcomply w i
                                                                            ththatinstruction. Theprobation officermay contactthe
         personand confil-
                         m thatyouhavenotifiedthepersonabouttherisk.
    1j. Youmtlstfollow theinstructionsoftheprobationofficerrelatedtotheconditionsofsupervision.



     2
U ..S.Probation OfficeUse Only
'

A'U .S.probationofficerhasinstructedm eontheconditionsspecifiedbythecourtandhasprovidedI
                                                                                       newithawrittencopyofthis
judgmentcontainingtheseconditions.Forfurtherinforlnationregardingtheseconditions,seeOverview ofprobationtw?#5'
                                                                                                             l@c?'W>#
Release Conditions,availableat:www.uscoul-ts.crov.
     i
' :           y   '
DçfendantsSignature
     ;
     !

     i
     ,


     !
          Case 1:19-cr-00022-JPJ-PMS Document 45 Filed 10/28/19 Page 4 of 6 Pageid#: 171
 XO2458     (Rev.09/19-VAW Additions05/17)Judgmenti
                                                  naCriminalCase
            Sheet413 -Probation
 .                                                                                     x dgment-page   4   of      6
 DEFENDANT:                       WAQARUL-HASSAN
 CASE NUM BER:DVAW I19C11000022-001

                                      SPECG L CONDITION S OF SUPERW SION
W hileonprobation,thedefendant:

(11Mustpayanymonetarypenaltythatisimposedbythisjudgmentinthemannerdirectedbythecourt;
(2)Mustresideinaresidencefreeoffireanus,ammtlnition,destnlctivedevices,anddangerousweapons;
(31Mustsubmittowarrantlesssearchandseizureofpersonandpropcrtybytheprobationofficerorotherlaw enforcementofficer,whencver
such ofticerhasreasonablestlspicion thatthedefendantisengagedincrim lnalactivity;and

(4)Mustparticipateinaprogram ofmentalhealthtreatmentasapprovedbythe probationofficer,tlntilsuchtimeasthedefendanthas
satisfied al1 requirementsoftheprogram .
  l
  1
          Case 1:19-cr-00022-JPJ-PMS Document 45 Filed 10/28/19 Page 5 of 6 Pageid#: 172
AO2458      (Rev.09/19-VAW Additions05/17)Judgmenti
                                                  naCriminalCase
            Sheet5-CrilninalMonetaryPelpalties
                                                                                                Judgment-page    5       of-       6
DEFENDANT:                     W AQAR UL-HASSAN
CASE NUNIBER:DVAW 119CR000022-001
                                             C       INM ,M OM TM W PENALTIES
      The defendantm ustpay thetotalcrim inalmonetary penaltiesunderthescheduleofpaylnentson Sheet6.

               Assessm ent                 Restitution              Fine               AVAA Assessm ent*             J'
                                                                                                                      VTA Assssm ent**
 '
'roTALs s 200.00                         $                         s

 I
F-I Thedeterminationofrestitutionisdeferreduntil
 '
                                                                  .AnAmendedvhldgmentinaCrkb?ïzptz/Case(AO 245C)willbeentered
       aftersuch deterlnination.

I
--1 Thedefendantmustmakerestitution(includingcommunity restitution)tothefollowingpayeesintheamounttistedbelow.
       lfthedefendantm akes apartialpaym ent,each payeeshallreceive an approximately propol
                                                                                          -tioned paym ent,unlessspecified otherwise
       inthepriorityorderorpercentagepaymentcolunznbelow.However,pursuantto18U.S.C j3664(1),a1Inonfederalvictimsmustbe
       paid beforetheUnited States ispaid.
Nam eofPayee                                             TotalLossfrfr            Rcstitution Ordered           Priority or Percentage
                                                                                                                               .




 TOTALS
  ;


        Restitution amountorderedptlrsuanttopleaagreement$

r1, Thedefendantmustpayinterestonrestitutionandafineofmorethan$2,500,unlesstherestitutionorfineispaidinfullbeforethe
  è fifteenthdayaherthedateofthejudgment,pursuantto18U.S.C.j3612(t).Allofthepayl
                                                                               nentoptionsonSheet6maybesubject
  ' topenaltiesfordelinquencyanddefault,purstlantto 18U.S.C.j3612(g).
        Thecourtdetenninedthatthedefendantdoesnothavetheabilitytopay interestanditisorderedthat:
        F-I theinterestrequiremelltiswaivedforthe         I
                                                          --I fine I  --1 restitution.
        I
        -I theinterestrequirementforthe                     I
                                                            --I restitution isnzodifiedasfollows:

     *Amy,Vicky,and Andy Chiid Pornography V ictim AssistanceActof2012,Pub.L.No.115-299.
     **Justice forVictim sofTrafscking Actof2015,Pub.L.N o.114-22.
     ***Findingsforthetotalam ountoflossesarerequiredunderChaptersl09A,ll0,1IOA ,and ll3A ofTitlel8foroffensescomm itted
     on orafterSeptemberl3,1994,butbeforeApril23,1996.
           Case 1:19-cr-00022-JPJ-PMS Document 45 Filed 10/28/19 Page 6 of 6 Pageid#: 173
AO'2458     (Rev.09/19-VAW Additions05/17)JudgmentinaCril
                                                        ninalCase
            Sheet6-Scheduleot-payments

DEFENDANT:                   W AQAR UL-HASSAN                                                           Judgment-Page 6 of 6
CASE           ER:DVAW I19CR000022-001
 1
                                                SC H ED ULE O F PA                  EN TS
H avingassessedthedefendant'sabilitytopay,thetotalcrim inalm onetaly penaltiesaredueimm ediately andpayableasfollows:
A HX Lumpsum paymentof$200.00                immediately,balancepayable
  '
           I
           --1 notlaterthan                       ,or
  ,
  :
           f
           --l inaccordancewith I --IC, I--ID, I--1E, r-1F or,r-lG belowl;or
B1!I--I Paymcnttobeginimmediately(maybecombinedwith g-'lC, (   -7 D, I --IF,or I  --IG belowl;or
c t(--1 Paymentinequal                     (e.g.,weekly,monthly,quartcrly)installmentsof$                            overaperiodof
  :                       (e.g.,monthsoryears),tocommence                       (e.g.,30or60days)afterthedateofthisjtldgment;or
o pr-1 Paymentinequal
  '
                                                     (e.g.,weekly,monthly,quarterly)installmentsof$                  overaperiodof
  k
  '
                          (e.g.,monthsoryears),tocommence                       (e.g.,30or60days)afterreleasefrom imprisonmenttoa
  :       term ofsupervision;or
EI
 --I Paymentduringtheterm ofsupervisedreleasewillcommencewithin                              (e.g.,30or60days)afterreleasefrom
          imprisonm ent. Thecourtwillsetthepaym entplan based on an assessmentofthe defendant'sabilit
                                                                                                    '
                                                                                                    y to pay atthattime'
                                                                                                                       ,or
y' I
   --1 Duringthetennofimprisonment,paymentinequal                             (e.g.,weekly,monthly,quarterly)installmentsof
          $               ,or         % ofthedefendant'sincome,whicheveris greater .toconunence                    (e.g.,30 or
          60days)afterthedateofthisjudgment;A'ND paymentinequal                       (e.g.,weekly,monthly,quarterly)
          installmentsof$                duringtheterm ofstlpervisedrelease,tocommence                     (e.g.,30or60days)
          afterreieasefrom imprisonm ent.
          Specialinstructionsregarding thepaym entofcrim inalm onetary penalties:



Any installmentscheduleshallnotprecludeenforcementoftherestimtionorfineorderbytheUnitedStatesunder18U.S.C jj3613 and
3664(m).
Anyinstallmentscheduleissubjecttoadjustmentbythecourtatanytimeduringtheperiodofimprisonmentorsupervision,andthedefendant
shalinotify the probation officerand theU .S.Attorney ofany changein the defendant'seconomic circtlmstances thatm ay affectthe
dei
  :bndant'sability topay.
  l
Al1criminalm onetaly penaltiesshallbem adepayable to the Clerk,U.S.D istrictCotlrt,210 Franklin Rd.,Suite 540,Roanoke,Virginia 24011,
fo)disbursement.
The defendantshallreceivecreditfora1lpaym entspreviously m ade toward any crim inalm onetary penaltiesimposed.
Anyobligationtopayrestitutionisjointandseveralwithotherdefendants,ifany,againstwhom anorderofrestitutionhasbeenorwillbe
entered.
  I
  --IJointandSeveral
  '
  '
      DefendantandCo-DefendantNamesandCaseNumbers(includingdefendantnumber),TotalAmount,JointandSeveralAmount,and
      corresponding payee,ifappropriate.




  I--1Thedefendantshallpaythecostofprosecution.
  g-lThedefendantshallpaythefollowingcourtcostls):
  U-lThedefendantshallforfeitthedefendant'sinterestinthefollowingpropertytotheUnitedStates:


  l
  Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restimtioninterest,(4)AVAA assessment,
  (5)fineprincipal,(6)fineinterest,(7)communityrestitution,(8)JVTA assessl
                                                                         uent,(9)penalties,and(10)costs,includingcostof
  prosecution and courtcosts.
  h
  i
